Citation Nr: 0216967	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 RO decision that denied service 
connection for PTSD.  The veteran testified at a hearing 
before the RO in June 2000.  In April 2001, the Board 
remanded this case for additional development of the 
veteran's claim.


FINDINGS OF FACT

During service the veteran did not engage in combat with the 
enemy, and there is no  credible supporting evidence that a 
service stressor, which might lead to PTSD, actually 
occurred.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1964 
to June 1967, including service in Vietnam from December 
1965 to December 1966.  His service personnel records 
indicate his military occupational specialty (MOS) in 
Vietnam was wheel vehicle mechanic until October 1966, and 
from October to December 1966 his MOS was "CBT Const Sp," or 
combat construction specialist.  During his entire time in 
Vietnam, the veteran was assigned to the 70th Engineering 
Battalion, Combany C.  His service personnel records show he 
received no awards or decorations that signify that he 
participated in combat actions.  His service medical records 
do not show a psychiatric disorder.  

In June 1999, the veteran filed a claim seeking service 
connection for PTSD.  In July 1999, the RO sent 
correspondence to the veteran informing him that his 
military personnel file did not substantiate his involvement 
in actual combat.  The letter requested that he complete a 
PTSD questionnaire in full so that objective evidence of 
stressful incidents could be obtained.  

In a PTSD questionnaire filed in July 1999, the veteran 
reported that during the period he served in Vietnam, he 
experienced a number of stressors.  He wrote that at one 
time he was assigned to drive to "Quinon" to pick up 
supplies.  On the way back to "Anke," the veteran asserted, 
he was caught in a crossfire just past a bridge in a 
mountain region.  He wrote that that he had been assigned to 
pick up shot-down helicopters and that he saw bodies burned 
inside and detached heads rolling around in helmets.  He 
wrote that he had been assigned to a chopper, where he 
manned a machine gun and was required to shoot at whatever 
target the pilot ordered.  He asserted that he had been 
assigned to "Gun Beret Camp" as a perimeter guard and 
received incoming fire and mortar.  He asserted that he had 
been assigned as a perimeter guard within a half-mile of 
"Hong Kong Mtn." the night it was reportedly destroyed.  He 
asserted that during his tour of duty in Vietnam, he carried 
an M79 grenade launcher and a pistol.  He said he had been 
issued a .45 pistol but turned it down, instead purchasing a 
.38 caliber pistol from a chopper pilot. The veteran 
asserted that there were more incidents, but he could not 
remember them.

VA and other medical records, including those obtained from 
the Social Security Administration (SSA), dated from 1996 to 
2001, note the veteran was treated for psychiatric problems, 
with various diagnoses including PTSD, generalized anxiety 
disorder, dysthymic disorder, depression, bipolar disorder, 
and alcohol dependence.  The VA medical records include 
references to PTSD being related to the veteran's claimed 
combat infantry duties in Vietnam.  Medical records obtained 
from the SSA are mostly VA medical records.  The SSA awarded 
the veteran disability benefits.  A 1998 SSA record lists 
the primary diagnosis as affective/mood disorder, and a 
secondary diagnosis of anxiety related disorders.  A 2001 
SSA record lists the primary diagnosis as anxiety related 
disorders, and a secondary diagnosis of alcohol substance 
addiction disease.

In June 2000, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that he was in the infantry 
for nearly the full year he served in Vietnam.  He indicated 
that he had been assigned a grenade launcher during this 
time, and that it was his job to blow people out of trees.  
He also indicated that he operated a machine gun while 
traveling by helicopter, and that occasionally he was 
ordered to fire at women and children.  He testified that he 
was sent to areas where helicopters had been shot down, and 
that he saw body parts.  He also indicated that he served as 
a perimeter guard.  

In April 2001, the Board remanded the case for additional 
evidentiary development.  In part, the Board requested that 
an attempt be made to verify the veteran's alleged stressors 
with the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  

In July 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  

In response to the RO's request for stressor verification, 
the USASCRUR indicated by August 2001 letter that the 
veteran's stressor information was insufficient, and that he 
needed to provide the approximate dates (within 60 days) in 
which his stressors occurred, if they were to be potentially 
verified.

In October 2001, the RO sent correspondence to the veteran 
requesting that he provide dates for his alleged stressor.  
In December 2001, the veteran submitted a statement noting 
that he could not remember the specific names, places, and 
dates of occurrence of his alleged stressors.  He said that 
he "carried an M79 grenade launcher in Vietnam, so this 
should show you I wasn't a mechanic.  I was transferred to 
Vietnam as a mechanic, but my MOS was changed within a few 
days of my arrival although my records do not indicate this.  
In fact, we had a time first getting them to admit I was in 
combat and did have an Infantry MOS.  Even now my records 
only show it from like Sept.-Dec."

II.  Analysis

The veteran claims service connection for PTSD.  Through 
correspondence, the rating decision, the statement of the 
case, supplemental statements of the case, and a Board 
remand, the veteran has been notified with regard to the 
evidence necessary to substantiate his claim, as well as the 
respective responsibilities of him and the VA for providing 
evidence.  Pertinent medical records have been obtained.  
The VA has taken reasonable steps to attempt to verify the 
veteran's alleged stressors, but he is unable to provide 
sufficient details to permit verification through the 
service department.  Under the circumstances, the Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f).

Initially, the Board notes that the veteran's post-service 
medical records contain a diagnosis of PTSD.  Such PTSD 
diagnosis was apparently based on the veteran's self-report 
of combat stressors in Vietnam.  However, as noted above, a 
requirement for service connection of PTSD is credible 
supporting evidence that a claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

In this case, service personnel records note that the 
veteran served in Vietnam from December 1965 to December 
1966 with the 70th Engineering Battalion.  His service 
records show that while in Vietnam he mostly performed 
duties of a wheel vehicle mechanic.  During the last two 
months of Vietnam service he had duties of a "CBT Const Sp," 
or combat construction specialist, although that duty 
assignment alone does not indicate participation in combat.  
He received no decorations that signify that he participated 
in combat actions.  The service records do not show the 
veteran participated in combat, and the veteran has 
submitted no independent evidence of combat service.  From 
the evidence the Board must find that the veteran did not 
participate in combat.  See VAOPGCPREC 12-99.

Since combat service is not shown, alleged service stressors 
must be corroborated by service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  The veteran alleges 
numerous combat-type service stressors while he was in 
Vietnam, but these are not verified by the service records 
or other independent evidence.  The VA has attempted 
verification of the alleged stressors through the USASCRUR, 
but that organization indicated the veteran had not provided 
sufficient details to permit verification; on follow-up VA 
contact with the veteran, he indicated he was unable to 
provide the details needed by the USASCRUR for stressor 
verification.  

As the record now stands, alleged service stressors have not 
been verified by credible supporting evidence, and thus 
service connection for PTSD may not be granted.  In the 
future, the veteran may apply to reopen his claim if he 
produces credible supporting evidence of service stressors, 
or if he is able to provide necessary details for the VA to 
again attempt stressor verification through the service 
department. 

The Board concludes that the preponderance of the evidence 
is against the claim for service connection for PTSD.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

